DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on October 7, 2020.  Claims 2 and 12 have been amended.  No claims have been added or canceled.   Therefore Claims 1-20 have been examined and are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on October 7, 2020 have been fully considered but they are not persuasive. 
The applicant argues in Page 7 of the REMARKS that Vayrynen cannot and does not disclose “a selection of a first element of the list of elements” and therefore cannot teach “determining… a type of the first element in response to receiving the selection of the first element”.  The examiner respectfully disagrees.   Paragraph 0096 of Vayrynen teaches that a user may have performed filtered scrolling of a list of e-mails by sliding his index finger over a particular region of the user may, tap and hold with his index finger (used for scrolling) to re-filter the list of e-mails according to an aspect of the e-mail of interest, such as date of transmission, sender, subject, etc.  Therefore, Vayrynen does in fact disclose selecting an element from a list and in response refiltering the list.  The examiner agrees that Figures 4a-4d of Vayrynen and the accompanying disclosure teaches that the filtering of the list is performed by choosing the  two user interface elements, or indicators, located on the bottom left and bottom right of the screen each display an associated filtering criterion, either "Gmail" 422 or "Outlook" 424.  However, Vayrynen does not limit the user interface element.  In fact, Paragraph 0028 of Vayrynen states that the user interface of the electronic device may comprise one or more user interface elements associated with receipt of the particular user input, the user interface element comprising an icon, a physical key, a menu item, or a particular region on a touch-sensitive user interface. An icon may be a graphical icon, including text symbol and/or avatar pictures. The physical key may be a physical key on a peripheral keyboard. For   Vayrynen Paragraphs 0129-0130 state that other example embodiments may be envisaged relating to lists of items, each item comprising a property.  Additionally, a sub-set of items may comprise one or more of items relating to the same application; items relating to the same recipient; items relating to the same sender; items comprising the same key word; items relating to the same user; items relating to the same subject; or items being associated with the same importance level. For the reasons stated above, the rejection of Claim 1 is sustained.  
Claim 11 recites similar subject matter as of Claim 1 and therefore the same response to arguments applies.  

Claim 12 recites similar subject matter as of Claim 2 and therefore the same response to arguments applies.  
The applicant argues in Page 11 of the REMARKS that Vayrynen does not teach that “the elements that are adjacent to the second element being associated with at least one type different than the type associated with the first element and the second element”.  The examiner respectfully disagrees.  Paragraph 0121 of Vayrynen discloses that a list may be filtered by multiple properties.  For example, a list may be filtered by "Friends", "Family" and "Colleagues".   The user may also have some contact details which are associated with social media accounts. Therefore, the user can perform filtered scrolling according to social media criteria such as by "Facebook" (thereby displaying the 
Claim 18 recites similar subject matter as of Claim 8 and therefore the same response to arguments applies.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vayrynen Pub. No.: US 2013/0132883 A1, hereinafter Vayrynen.

As for Claim 1, Vayrynen teaches of a method (Paragraph 0001, method) of discrete scrolling (Paragraph 0007, scrolling through a filtered sub-set of the list of items) between elements in a list of elements (Paragraph 0006, list of items), the method comprising: 

displaying, on a screen of a computing device (Paragraph 0006, a user interface of an electronic device; Paragraph 0026, screen of a device), a list of elements (Paragraph 0006, list of items); 

receiving, via an input interface (Paragraph 0012, user input may be a gesture which comprises one or more of a tap, a swipe, a slide, a press, a hold, a , a selection of a first element of the list of elements (Paragraph 0006, detect a user input from a user interface); 

determining, with an electronic processor of the computing device (Abstract, processor), a type of the first element in response to receiving the selection of the first element (Paragraph 0009 and 0032-0033, Filtered scrolling may be based upon a filtering criterion which is determined according to a property of at least one item in the list of items; Paragraph 0012, the user input instructs the apparatus to filter a list of items and scroll through.   Figures 4b); 

determining a second element of the list of elements having a type that is the same as the type of the first element and being a closest element in the list of elements of the same type as the type of the first element (Paragraph 0080, Figures 4a-4d, after a user has selected to filter scroll by the GMAIL type emails ; 

receiving, at the electronic processor of the computing device, a scroll command (Figure 4c and Paragraph 0081, teach that a scroll command is entered by a user sliding his finger down the user interface arrow); and 

in response to receiving the scroll command, displaying the second element at a predetermined location on the screen of the computing device (Paragraph 0081 and Figures 4b and 4c, FIG. 4c then shows the user continuing his particular user input 446 by sliding his finger down the user interface element arrow 422. The sub-set of the list of items displayed on the touch-sensitive screen 402 is being scrolled through as a result of the user providing a further, for example, particular user input (e.g. sliding his finger 446) down the user interface element (the Gmail arrow 422). FIG. 4b corresponds to the start of the particular user input and shows an e-mail from Debbie Hudson 404 at the top of the displayed sub-set of the list of items. In FIG. 4c, after some time has passed and the user has provided his (e.g. further) particular user input (of sliding his finger down the Gmail arrow) for longer than in FIG. 4b, the e-mail from Debbie Hudson .

As for Claim 2, Vayrynen further teaches the method of claim 1 as disclosed above, further comprising highlighting a subset of elements of the list of elements within the list of elements, wherein each of the elements in the subset of elements is associated with the same type as the type of the first element (Paragraph 0090, left, center and right columns/areas (or top, middle and bottom strips/areas) of the display need not be marked as such by separating lines, or any labels being displayed on screen. One may consider such unmarked areas as `virtual` columns/strips/areas. In some example embodiments, the `virtual` columns/strips/areas defined to allow a user to make a particular user input may .

As for Claim 3, Vayrynen further teaches the method of claim 1 as disclosed above, wherein displaying the second element at the predetermined location of the screen includes displaying the second element at a center of the screen of the computing device (Paragraph 0082, since the user performed filtered scrolling in order to find an e-mail of interest 434 the apparatus continues to display the e-mail which was at the centre of the display before release of the particular user input after the input is released. In this way the user does not "lose his place" in the list and is able to then perform further interactions with the apparatus, such as, for example, tapping the e-mail item from FastMoving Ltd. in order to read it. .

As for Claim 4, Vayrynen further teaches the method of claim 1 as disclosed above, wherein displaying the second element at the predetermined location of the screen includes displaying the second element at the top of the screen of the computing device (Paragraphs 0089 and 0090, the apparatus displays in the centre, top area, right side, bottom area, left side, and the middle).

As for Claim 8, Vayrynen further teaches the method of claim 1 as disclosed above, further comprising displaying elements of the list of elements that are adjacent to the second element while the second element is displayed at the predetermined location of the screen of the computing device, the elements that are adjacent to the second element being associated with at least one type different than the type associated with the first element and the second element (Paragraph 0081 and Figures 4b and 4c, FIG. 4c then shows the user continuing his particular user input 446 by sliding his finger down the user interface element arrow 422. The sub-set of the list of items displayed on the touch-sensitive screen 402 is being scrolled through as a result of the user providing a further, for .

As for Claim 9, Vayrynen further teaches the method of claim 1 as disclosed above, wherein displaying the second element at the predetermined location of the screen of the computing device includes skipping at least one element of the list of elements, between the first element and the second element, that is associated with a different type than the first type associated with the first element and the second element (Figures 4a-d, show that a list is displayed, which a user can select a type to scroll through.  When the user selects to scroll through Gmail emails, the list skips over elements 406, 410, 412, 414, 440, 442, and 444).

As for Claim 10, Vayrynen further teaches the method of claim 1 as disclosed above, wherein receiving, via an input interface, the selection of the first element includes receiving an input via a touchscreen, and wherein receiving the scroll command includes receiving the scroll command via the touch screen (Paragraph 0027, The user interface of the electronic device may comprise one or more of a touchpad, a touch-screen, a stylus and pad, a virtual keyboard, a virtual button, a symbol, a scriber, an accelerometer, a wand, a pointing stick, a mouse, a physical keyboard, a joystick, a remote controller, a physical button, a motion detector, or a position detector).

As for Claim 11, Vayrynen teaches of a computing device (Paragraph 0005, an apparatus) comprising: 

a screen (Paragraph 0026, screen of a device); 

an input interface (Paragraph 0012, user input may be a gesture which comprises one or more of a tap, a swipe, a slide, a press, a hold, a rotate gesture, a static hover gesture proximal to the device, a moving hover gesture proximal to the user interface of the device, bending at least part of the device, squeezing at least part of the device, a multi-finger gesture, tilting the device, or flipping the device. Such a gesture may be made by a user using their finger(s) to interact with a touch-sensitive display on a portable electronic device, for example); and 

an electronic processor (Abstract, processor) coupled to the screen and the input interface, the electronic processor configured to display on the screen a list of elements(Paragraph 0006, list of items), receive a selection, via the input interface, of a first element of the list of elements (Paragraph 0006, detect a user input from a user interface), 

determine, in response to receiving the selection of the first element, a type of the first element (Paragraph 0009 and 0032-0033, Filtered scrolling may , 

receive, via the input interface, a scroll command (Figure 4c and Paragraph 0081, teach that a scroll command is entered by a user sliding his finger down the user interface arrow), and 

display, in response to receiving the scroll command, a second element of the list of elements at a predetermined location of the screen (Paragraph 0081 and Figures 4b and 4c, FIG. 4c then shows the user continuing his particular user input 446 by sliding his finger down the user interface element arrow 422. The sub-set of the list of items displayed on the touch-sensitive screen 402 is being scrolled through as a result of the user providing a further, for example, particular user input (e.g. sliding his finger 446) down the user interface element (the Gmail arrow 422). FIG. 4b corresponds to the start of the particular user input and shows an e-mail from Debbie Hudson 404 at the top of the displayed sub-set of the list of items. In FIG. 4c, after some time has passed and the user has provided his (e.g. further) particular user input (of sliding his finger down the Gmail arrow) , the second element being associated with the same type as the first element, the second element being a closest element in the list of elements of the same type of the first element (Paragraph 0080, Figures 4a-4d, after a user has selected to filter scroll by the GMAIL type emails and subsequently other emails by the same type 426-432 that were not displayed before are now displayed).

As for Claims 12-14 and 18-20, they contain limitations that are analogous to those of claims 2-4 and 8-10 above.  Therefore, the same rejection applies to claims 12-14 and 18-20 as have been applied to claims 2-4 and 8-10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vayrynen as applied to claims 1 and 11 above, and further in view of Moore et al. Pub. No.: US 2013/0275151 A1, hereinafter Moore.

As for Claim 5, Vayrynen further teaches the method of claim 1 as disclosed above.
Vayrynen does not explicitly teach wherein displaying the list of elements includes displaying a list of events arranged in a chronological order.
However, Moore teaches wherein displaying the list of elements includes displaying a list of events arranged in a chronological order (Moore Abstract, display a timeline screen of events in chronological order).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the scrolling list of Vayrynen with the even timeline of Moore in order to enable timely and collaborative clinical decision-making, and enable healthcare systems to better track quality metrics, empower a mobile workforce, expand networks, and achieve clinical transformation (Moore Paragraph 0019).

As for Claim 6, the combination of Vayrynen and Moore further teaches the method of claim 5 as disclosed above, wherein determining the type of the first element includes determining a type of activity associated with each event of the list of events (Vayrynen Paragraph 0009 and 0032-0033, Filtered scrolling may be based upon a filtering criterion which is determined according to a property of at least one item in the list of items; Paragraph 0012, the user input instructs the apparatus to filter a list of items and scroll through. )

As for Claim 7, the combination of Vayrynen and Moore further teaches the method of claim 6 as disclosed above, wherein displaying the list of events includes displaying a list of public safety events, and wherein determining the type of activity associated with each event of the list of events includes determining whether the type of activity is one selected from a group consisting of a gun pull event, a robbery event, an on patrol event, a car incident event, an accident event, a fire event, and a medical emergency event (Moore Paragraph 0099, FIG. 9 depicts an example patient data dashboard 900. In some implementations, the dashboard can provide a timeline 902 of patient data and/or patient information associated with a particular patient. In some examples, the timeline 902 provides an interactive, chronological ordering of medical events associated with the particular patient. More particularly, the timeline 902 can include graphical representations of one or more medical events provided in chronological order. In the depicted example, example events include hospital admission ( event 904a, 904e), hospital discharge ( event 904d), alarms ( events 904b, 904g), lab results ( event 904e), ECG testing ( event 9040, and/or any other appropriate event. In some examples, each graphical representation of an event provides summary information associated with the event (e.g., date/time of .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the scrolling list of Vayrynen with the even timeline of Moore in order to enable timely and collaborative clinical decision-making, and enable healthcare systems to better track quality metrics, empower a mobile workforce, expand networks, and achieve clinical transformation (Moore Paragraph 0019).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
01/12/2021